DETAILED ACTION
This is the first office action in application number 16/983,126 filed August 8th, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 1 the limitation “elastic member” coupled with functional language is “that supports the housing and is wound around the support rod” is interpreted under 35 USC 112(f) as a means plus function limitation because of the combination of the non-structural term “member” with functional language without reciting sufficient structure to achieve the function. The elastic member is described in the specification as wound around the support rod with no material described. The elastic member is interpreted as a coil spring for the purpose of examination.
In Claim 1 the limitation “friction member” coupled with the functional language “based on moving in the compartment relative to the support rod, apply friction force to the support rod” is interpreted under 35 USC 112(f) as a means plus function limitation because of the combination of the non-structural term “member” with functional language without reciting sufficient structure to achieve the function. The specification discloses the friction member “may be made of a porous fiber material such as felt or an elastic material such as rubber”, but does not disclose any further structure. The friction member is interpreted as any construction that will fit within the compartment 324 for the purpose of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (USPGPUB20170268148). 
Regarding Claim 1, Davis teaches a suspension array, comprising (Para 0028; suspension assemblies 92):
a housing that defines a compartment (Para 0030 Figure 5; The body 222 may, for example, be generally cylindrically-shaped. An interior 228 may be defined within the body 222. The interior 228 may have a shape that corresponds to a shape of the body 222, and may thus for example be generally cylindrically-shaped);
a support rod that is coupled to the housing and extends through the compartment along a longitudinal direction (Para 0031 Figure 5; Rod 200 may extend through the opening 229 and interior 228, such as along the longitudinal axis 212. Further, in exemplary embodiments, a bore hole 230 may be defined in the body 222);
an elastic member that supports the housing and is wound around the support rod (Para 0035; For example, a spring, such as a compression spring 244, may be provided. The compression spring 244 may surround the capsule 220, such as the body 222 thereof, and may contact the body 222 and/or flange 232 during operation. In exemplary embodiments as shown, the compression spring 244 is positioned below the flange 232 along the longitudinal axis 212, and thus supports the damper assembly 210 via contact with a bottom surface of the flange 232);
a friction member disposed inside the compartment and configured to, based on moving in the compartment relative to the support rod, apply friction force to the support rod (Para 0034; Suspension assembly 92 can further include a suitable damping material that is disposed within the interior 228. For example, in exemplary embodiments, damper assembly 210 includes a foam 240 disposed within the interior 228);
and a cap that is coupled to the housing and covers the compartment, the support rod passing through the cap, wherein the housing defines one or more first holes configured to discharge, to an outside of the suspension array, condensate in an inner space defined between the cap and the housing (Para 0036; damper assembly 210 may additionally include a cap 250 that is connectable to (and thus connected to when assembled) the capsule 220 at the first end 224 of the capsule 220. The cap 250 may advantageously include various drain features for reducing or preventing liquid flow through or around the cap 250 and into the interior 228. Para 0038; The rod 200 may extend through the bore hole 256 along the longitudinal axis 212).
Regarding Claim 2, Davis teaches the suspension array according to claim 1, wherein the one or more first holes are arranged along a circumference of the housing at a coupling surface of the housing coupled to the cap (Para 0041 Figure 5+6; A plurality of drain holes 264 may be defined in the cap 250, such as in the cavity 260 thereof. For example, each drain hole 264 may extend through the surface 261, as shown. The drain holes 264 may be disposed radially outward of the central bore hole 256 and the ridge 262).
Regarding Claim 3, Davis teaches the suspension array according to claim 2, wherein the housing comprises a plurality of ribs that protrude radially outward relative to the compartment and are arranged around the compartment along the circumference of the housing, and wherein the one or more first holes are defined between two of the plurality of ribs (Para 0043 Figure 5+6; cap 250 further includes a plurality of ribs 280. The ribs 280 may be disposed within the cavity 260, such as within the central portion 266 thereof, and may thus extend from the surface 261 (such as along the longitudinal axis 212 away from the surface 261). The ribs 280 may be disposed in a generally annular array).
Regarding Claim 4, Davis teaches the suspension array according to claim 1, wherein the cap defines one or more second holes configured to communicate with the one or more first holes and to ventilate air in the inner space to the outside (Para 0041; A plurality of drain holes 264 may be defined in the cap 250, such as in the cavity 260 thereof; Para 0042; Liquid this flowed from the cavity 260, such as through drain holes 264, may further be drained from the damper assembly 210, the holes are of sufficient size to drain the liquid therefore would also allow for the ventilation of air). 
Regarding Claim 5, Davis teaches the suspension array according to claim 4, wherein the one or more second holes are defined at a side surface of the cap and arranged along a circumference of the cap (Para 0042; a plurality of peripheral weep holes 272 may be defined in the body 252 of the cap 250).
Regarding Claim 6, Davis teaches the suspension array according to claim 5, wherein the one or more second holes extends from an inside of the cap toward the outside in a direction inclined downward with respect to the longitudinal direction (Figure 6).
Regarding Claim 7, Davis teaches the suspension array according to claim 1, wherein the one or more first holes are arranged in a plurality of rows along a circumference of the housing (Para 0041; The drain holes 264 may be disposed radially outward of the central bore hole 256 and the ridge 262, and may for example be disposed in a generally annular array).
Regarding Claim 8, Davis teaches the suspension array according to claim 4, wherein the one or more first holes are arranged symmetrically with respect to a center axis of the support rod, the center axis extending in the longitudinal direction, and wherein the one or more second holes are arranged symmetrically with respect to the center axis of the support rod (Para 0041; The drain holes 264 may be disposed radially outward of the central bore hole 256 and the ridge 262, and may for example be disposed in a generally annular array. Para 0042; Further, a plurality of peripheral weep holes 272 may be defined in the body 252 of the cap 250, such as in a peripheral edge of the body 252. The peripheral weep holes 272 may for example be disposed in a generally annular array).
Regarding Claim 11, Davis teaches the suspension array according to claim 1, wherein the elastic member comprises a coil spring that surrounds the support rod and the housing (Para 0035; suspension assembly 92 can further include a suitable biasing member which facilitates freedom of movement of the basket 70 within the tub 64. For example, a spring, such as a compression spring 244, may be provided. The compression spring 244 may surround the capsule 220, such as the body 222 thereof, and may contact the body 222 and/or flange 232 during operation). 
Regarding Claim 12, Davis teaches the suspension array according to claim 1, wherein the friction member has a cylindrical shape and defines a through hole receiving the support rod (Para 0034; for example, in exemplary embodiments, damper assembly 210 includes a foam 240 disposed within the interior 228. The foam 240 may, for example, generally surround the portion of the rod 200 that extends through the interior 228).
Regarding Claim 13, Davis teaches the suspension array according to claim 2, wherein an outer diameter of the housing increases in a direction toward the coupling surface, and an outer diameter of the cap decreases in a direction away from the coupling surface (Figure 5 and 6 show the shape of the housing and the cap and it can be seen that the diameter increases towards the coupling surface and decreases away from the coupling surface).
Regarding Claim 14, Davis teaches the suspension array according to claim 3, wherein each of the plurality of ribs has an outer surface that is inclined with respect to the longitudinal direction of the support rod (Para 0043; ribs 280 may taper (in width and/or height) towards the central bore hole 256, and may for example taper to approximately the maximum height of an associated peak of ridge 262).
Regarding Claim 15, Davis teaches a clothes treating apparatus, comprising (Para 0018 Figure 1; washing machine appliance 50):
a main body that defines a receiving space therein (Para 0017 Figure 1; washing machine appliance 50 includes a cabinet 52 wherein the cabinet is the receiving space);
a washing tub disposed in the receiving space and coupled to the main body (Para 0017 Figure 1; wash tub 64 located within cabinet 52; Para 0029; Figure 2; rod 200 may be connected proximate the first end 202 to the cabinet 52, and may be connected proximate the second end 204 to the tub 64);
and at least one suspension array that couples the washing tub to the main body, the suspension array comprising (Para 0029; Figure 2; As shown, suspension assembly 92 may include a rod 200 which extends between a first end 202 and a second end 204. As discussed, the rod 200 may be connected proximate the first end 202 to the cabinet 52, and may be connected proximate the second end 204 to the tub 64);
a housing that defines a compartment (Para 0030 Figure 5; The body 222 may, for example, be generally cylindrically-shaped. An interior 228 may be defined within the body 222. The interior 228 may have a shape that corresponds to a shape of the body 222, and may thus for example be generally cylindrically-shaped);
a support rod that is coupled to the housing and extends through the compartment in a longitudinal direction, the support rod having a first end connected to the main body, an elastic member that supports the housing and is wound around the support rod, a support member that supports the elastic member and is connected to a second end of the support rod (Para 0031 Figure 5; Rod 200 may extend through the opening 229 and interior 228, such as along the longitudinal axis 212. Further, in exemplary embodiments, a bore hole 230 may be defined in the body 222, Para 0035; For example, a spring, such as a compression spring 244, may be provided. The compression spring 244 may surround the capsule 220, such as the body 222 thereof, and may contact the body 222 and/or flange 232 during operation. In exemplary embodiments as shown, the compression spring 244 is positioned below the flange 232 along the longitudinal axis 212, and thus supports the damper assembly 210 via contact with a bottom surface of the flange 232. Para 0037 Figure 2; the wash tub 64, such as a radially extending tab 71 thereof, may contact the cap 250 such that the tub 64 is supported by the cap 250, and the damper assembly 210 and suspension assembly 92 generally);
a friction member disposed inside the compartment and configured to, based on moving in the compartment relative to the support rod, apply friction force to the support rod (Para 0034; Suspension assembly 92 can further include a suitable damping material that is disposed within the interior 228. For example, in exemplary embodiments, damper assembly 210 includes a foam 240 disposed within the interior 228);
and a cap that is coupled to the housing, that covers the compartment, and that is configured to support the washing tub, the support rod passing through the cap, wherein the housing defines one or more first holes configured to discharge, to an outside of the suspension array, condensate in an inner space defined between the cap and the housing (Para 0036; damper assembly 210 may additionally include a cap 250 that is connectable to (and thus connected to when assembled) the capsule 220 at the first end 224 of the capsule 220. The cap 250 may advantageously include various drain features for reducing or preventing liquid flow through or around the cap 250 and into the interior 228. Para 0038; The rod 200 may extend through the bore hole 256 along the longitudinal axis 212).
Regarding Claim 16, Davis teaches the clothes treating apparatus according to claim 15, wherein the one or more first holes are arranged along a circumference of the housing at a coupling surface of the housing coupled to the cap (Para 0041 Figure 5+6; A plurality of drain holes 264 may be defined in the cap 250, such as in the cavity 260 thereof. For example, each drain hole 264 may extend through the surface 261, as shown. The drain holes 264 may be disposed radially outward of the central bore hole 256 and the ridge 262).
Regarding Claim 17, Davis teaches the clothes treating apparatus according to claim 16, wherein the housing comprises a plurality of ribs that protrude radially outward relative to the compartment and are arranged around the compartment along the circumference of the housing, and wherein the one or more first holes are defined between two of the plurality of ribs (Para 0041; A plurality of drain holes 264 may be defined in the cap 250, such as in the cavity 260 thereof. For example, each drain hole 264 may extend through the surface 261, as shown. The drain holes 264 may be disposed radially outward of the central bore hole 256 and the ridge 262. Para 0043 Figure 5+6; cap 250 further includes a plurality of ribs 280. The ribs 280 may be disposed within the cavity 260, such as within the central portion 266 thereof, and may thus extend from the surface 261 (such as along the longitudinal axis 212 away from the surface 261). The ribs 280 may be disposed in a generally annular array).
Regarding Claim 18, Davis teaches the clothes treating apparatus according to claim 15, wherein the cap defines one or more second holes configured to communicate with the one or more first holes and to ventilate air in the inner space to the outside (Para 0042; Further, a plurality of peripheral weep holes 272 may be defined in the body 252 of the cap 250 Each weep hole 272 may be in fluid communication with the passage 270. Accordingly, liquid within the passage 270 may flow through the weep holes 272 to be exhausted from the damper assembly 210, Para 0043; Liquid flowed from the cavity 260, such as through drain holes 264, may flow into the passage 270, therefore liquid flows from the first holes (drain holes) through the passage to the second holes (weep holes) and the holes are of sufficient size to drain the liquid and therefore would also allow for the ventilation of air). 
Regarding Claim 19, Davis teaches the clothes treating apparatus according to claim 18, wherein the one or more second holes are defined at a side surface of the cap and arranged along a circumference of the cap (Para 0042; Further, a plurality of peripheral weep holes 272 may be defined in the body 252 of the cap 250 Each weep hole 272 may be in fluid communication with the passage 270. Accordingly, liquid within the passage 270 may flow through the weep holes 272 to be exhausted from the damper assembly 210; Further, a plurality of peripheral weep holes 272 may be defined in the body 252 of the cap 250, such as in a peripheral edge of the body 252. The peripheral weep holes 272 may for example be disposed in a generally annular array).
Regarding Claim 20, Davis teaches the clothes treating apparatus according to claim 19, wherein the one or more second holes extends from an inside of the cap toward the outside in a direction inclined downward with respect to the longitudinal direction (Figure 6; it can be observed in Figure 6 that the weep holes 272 are extending from the interior of the cap and are inclined in the downward direction).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach alone or in combination first or second holes that are configured to block the passage of liquid particles but allow the passage of gas particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/	10/3/2022Examiner, Art Unit 4172                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711